Exhibit 10.2

 

CECO ENVIRONMENTAL CORP.

 

Incentive Stock Option Agreement

 

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made as of
_________, 201_ by and between CECO Environmental Corp., a Delaware corporation
(the “Company”), and ___________ (“Optionee”).

 

1.Certain Definitions.  Capitalized terms used, but not otherwise defined, in
this Agreement shall have the meanings given to such terms in the CECO
Environmental Corp. 2017 Equity and Incentive Compensation Plan (the “Plan”).

 

2.Grant of Option.  Subject to and upon the terms, conditions and restrictions
set forth in this Agreement and in the Plan, pursuant to authorization under
resolutions of the Committee, the Company has granted to Optionee as of
_________, 20__ (the “Date of Grant”) an Option Right to purchase ________
shares of Common Stock (the “Option”) at an Option Price of $____ per share of
Common Stock, which represents at least the Market Value per Share on the Date
of Grant.  Except to the extent of the $100,000 limitation set forth in Section
422(d) of the Code, the Option is an Incentive Stock Option.

 

3.Duration and Exercisability.

 

a.Vesting/Exercise Period.  The Option shall become exercisable in substantially
equal installments on each of the first ____ anniversaries of the Date of Grant
if Optionee remains in the continuous employment of the Company or a Subsidiary
until each such date (the period from the Date of Grant until the last such
anniversary of the Date of Grant, the “Vesting Period”).  Subject to the terms
of the Plan, any portion of the Option that does not so become exercisable will
be forfeited, including if Optionee ceases to be continuously employed by the
Company or a Subsidiary prior to the end of the Vesting Period.  For purposes of
this Agreement, “continuously employed” (or substantially similar terms) means
the absence of any interruption or termination of Optionee’s employment with the
Company or a Subsidiary.  Continuous employment shall not be considered
interrupted or terminated in the case of transfers between locations of the
Company and its Subsidiaries.

 

b.Expiration.  The Option shall expire on the tenth anniversary of the Date of
Grant (“Expiration Date”) and must be exercised, if at all, before the earlier
of the Expiration Date and any date on which the Option terminates in accordance
with the provisions of Section 4.

 

c.Lapse Upon Expiration.  To the extent that this Option is not exercised prior
to the applicable expiration date set forth in Section 3(b) or Section 4 of this
Agreement, all rights of Optionee under this Option shall thereupon be
forfeited.

 

4.Termination of the Option.

 

a.Termination for Any Reason Other than Death or Disability.  If Optionee is
Terminated for any reason other than Optionee’s death or Disability (as defined
below), the Option shall be exercisable only to the extent the Option was
exercisable on the date of Termination, but

 

--------------------------------------------------------------------------------

 

had not previously been exercised, and shall expire on the earlier of (i) the
close of business three months after the Termination Date (as hereafter defined)
and (ii) the Expiration Date.  Notwithstanding the foregoing, if Optionee has a
Termination for Misconduct, then the Option shall terminate immediately on
Optionee’s Termination Date.

 

b.Termination Because of Death or Disability.  If Optionee is Terminated because
of Optionee’s death or Disability, then this Option shall be exercisable by
Optionee, or the person or persons to whom Optionee’s rights under this Option
shall have passed by Optionee’s will or by the laws of descent and distribution,
only to the extent the Option was exercisable on the date of Optionee’s
Termination, but had not previously been exercised, and shall expire on the
earlier of: (i) the close of business six months after Optionee’s Termination
Date and (ii) the Expiration Date.  

 

c.Definitions.  

 

“Disability” (or similar terms) means a circumstance in which Optionee is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.

 

“Termination” or “Terminated” means that Optionee has for any reason ceased to
provide services as an employee of the Company or Subsidiary, except in the case
of sick leave, military leave, or any other leave of absence approved by the
Committee, provided that such leave is for a period of not more than ninety (90)
days, or reinstatement upon the expiration of such leave is guaranteed by
contract or statute.  The Committee shall have sole discretion to determine
whether Optionee has ceased to provide services and the effective date on which
Optionee ceased to provide services (the “Termination Date”).

 

“Termination for Misconduct” means the termination of Optionee’s employment with
the Company or a Subsidiary for gross negligence, commission of a felony or
material violation of any established Company policies.

 

5.Manner of Exercise.

 

a.General.  The Option may be exercised only by Optionee (or other proper party
in the event of death or Disability), subject to the conditions of the Plan and
this Agreement, and subject to such other administrative rules as the Committee
deems advisable, by delivering written notice of exercise to the Company at its
principal office.  The notice shall state the portion of the Option exercised
and shall be accompanied by payment in full of the Option Price for the portion
of the Option exercised pursuant to the notice.  Any exercise of the Option
shall be effective upon receipt of such notice by the Company together with
payment that complies with the terms of the Plan and this Agreement.  The Option
may be exercised with respect to any number or all of the shares as to which it
can then be exercised and, if partially exercised, may be so exercised as to the
unexercised shares at any time and from time to time prior to expiration of the
Option as provided in this Agreement.

 

-2-

--------------------------------------------------------------------------------

 

b.Form of Payment.  Payment of the Option Price by Optionee shall be (i) in the
form of cash, personal check or certified check, (ii) through a net exercise
method as described in the Plan, or (iii) where permitted by law and provided
that a public market for the Company’s stock exists:  (A) through a “same day
sale” commitment from Optionee and a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby Optionee
irrevocably elects to exercise the Option and to sell a portion of the Common
Stock so purchased to pay for the exercise price and whereby the FINRA Dealer
irrevocably commits upon receipt of such Common Stock to forward the exercise
price directly to the Company; or (B) through a “margin” commitment from
Optionee and a FINRA Dealer whereby Optionee irrevocably elects to exercise the
Option and to pledge the Common Stock so purchased to the FINRA Dealer in a
margin account as security for a loan from the FINRA Dealer in the amount of the
exercise price, and whereby the FINRA Dealer irrevocably commits upon receipt of
such Common Stock to forward the exercise price directly to the
Company.  Optionee shall be solely responsible for any income or other tax
consequences from any payment for Common Stock with Optionee’s Common Stock.

 

c.Stock Transfer Records.  Provided that the notice of exercise and payment are
in form and substance satisfactory to counsel for the Company, as soon as
practicable after the effective exercise of all or any part of the Option,
Optionee shall be recorded on the stock transfer books of the Company as the
owner of the Common Stock purchased, and the Company shall deliver to Optionee,
or to the FINRA Dealer, as the case may be, book entry ownership or one or more
duly issued stock certificates evidencing such ownership.  All requisite
original issue or transfer documentary stamp taxes shall be paid by the
Company.  Optionee shall pay all other costs of the Company incurred to issue
such Common Stock to such FINRA Dealer.

 

Shares of Common Stock purchased pursuant to exercise hereunder: (i) may be
deposited with a FINRA Dealer designated by Optionee, in street name, if so
provided in such exercise notice accompanied by all applications and forms
reasonably required by the Committee to effect such deposit, or (ii) may be
issued to Optionee and such other person, as joint owners with the right of
survivorship, as is specifically described in such exercise notice.  Optionee
shall be solely responsible for any income or other tax consequences of such a
designation of ownership hereunder (or the severance thereof).

 

6.Miscellaneous.

 

a.Employment Rights as Shareholder.  This Agreement shall not confer on Optionee
any right with respect to continuance of employment by the Company or any
Subsidiary, nor shall it affect the right of the Company to Terminate such
employment.  Optionee shall have no rights as a shareholder with respect to the
shares of Common Stock subject to this Option until such shares of Common Stock
are issued to Optionee upon the exercise of this Option.  No adjustment shall be
made for dividends (ordinary or extra-ordinary, whether in cash, securities or
other property), distributions or other rights for which the record date is
prior to the date the applicable shares of Common Stock are issued, except as
provided in Section 11 of the Plan.

 

b.Securities Law Compliance.  The exercise of the Option and the issuance and
transfer of shares of Common Stock shall be subject to compliance by the Company
and

-3-

--------------------------------------------------------------------------------

 

Optionee with all applicable requirements of federal and state securities laws
and with all applicable requirements of any stock exchange on which the Common
Stock may be listed at the time of such issuance or transfer.  The Company shall
not be required to sell or issue any shares of Common Stock if such issuance
would constitute a violation of any provision of any law or regulation of any
governmental authority.

 

c.Adjustments.  The number of shares of Common Stock issuable subject to the
Option and the other terms and conditions of the grant evidenced by this
Agreement are subject to adjustment as provided in Section 11 of the Plan.

 

d.Withholding Taxes.  In the event of a disqualifying disposition of the Common
Stock acquired through the exercise of this Option, Optionee hereby agrees to
promptly provide the Company written notice of such disposition, which notice
shall be deemed delivered when received by the Company.  To the extent that the
Company is required to withhold federal, state, local or foreign taxes or other
amounts in connection with any payment made to or benefit realized by Optionee
or other person under the Option, Optionee agrees that the Company will withhold
any taxes required to be withheld by the Company under federal, state, local or
foreign law as a result of such payment or benefit in an amount sufficient to
satisfy the minimum statutory withholding amount permissible.  To the extent
that the amounts available to the Company for such withholding are insufficient,
it shall be a condition to the receipt of such payment or the realization of
such benefit that Optionee or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes or other amounts
required to be withheld.  The shares so retained shall be credited against any
such withholding requirement at the market value of such Common Stock on the
date of such delivery.  In no event will the market value of the Common Stock to
be withheld and/or delivered pursuant to this Section 6(d) to satisfy applicable
withholding taxes or other amounts exceed the maximum amount of taxes or other
amounts that could be required to be withheld.  For the purpose of this Section
6(d), a “disqualifying disposition” means a sale or other transfer of any shares
of Common Stock on or before the later of (i) the date two (2) years after the
Date of Grant and (ii) the date one (1) year after transfer of such shares of
Common Stock to Optionee upon exercise of the Option, as more particularly set
forth in Section 422(a)(1) of the Code

 

e.Nontransferability.  The Option may not be transferred in any manner other
than by will or by the laws of descent and distribution and may be exercised
during the lifetime of Optionee only by Optionee.  The terms of the Option shall
be binding upon the executors, administrators, successors and assigns of
Optionee.

 

f.Section 422(d) Limitation.  Pursuant to Section 422(d) of the Code, the
aggregate fair market value (determined as of the Date of Grant) of shares of
Common Stock with respect to which the Option (as an Incentive Stock Option)
first becomes exercisable by Optionee in any calendar year under the Plan or any
other plan of the Company (and its parent and subsidiary corporations, within
the meaning of Sections 424(e) and (f) of the Code, as may exist from time to
time) may not exceed $100,000 or such other amount as may be permitted from time
to time under Section 422 of the Code.  To the extent that such aggregate fair
market value exceeds $100,000 or other applicable amount in any calendar year,
such Option will be treated as a nonstatutory stock option with respect to the
amount of aggregate fair market value thereof that exceeds the limit

-4-

--------------------------------------------------------------------------------

 

under Section 422(d) of the Code.  For this purpose, the Incentive Stock Options
will be taken into account in the order in which they were granted.  In such
case, the Company may designate the shares of Common Stock that are to be
treated as stock acquired pursuant to the exercise of the Option and the shares
of Common Stock that are to be treated as stock acquired pursuant to
nonstatutory stock options by issuing separate certificates for such shares and
identifying the certificates as such in the stock transfer records of the
Company.

 

g.Significant Stockholders.  Notwithstanding anything in this Agreement to the
contrary, if Optionee owns, directly or indirectly through attribution, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of any of its subsidiaries (within the meaning of
Section 424(f) of the Code) on the Date of Grant, then the Option Price is the
greater of (a) the Option Price set forth in Section 2 or (b) 110% of the Market
Value per Share of the Common Stock on the Date of Grant, and the Expiration
Date is the last business day prior to the fifth anniversary of the Date of
Grant.

 

h.Relation to Plan.  The Option evidenced by this Agreement is granted pursuant
to the Plan, a copy of which Plan has been made available to Optionee and is
hereby incorporated into this Agreement.  This Agreement shall be subject to and
in all respects limited and conditioned as provided in the Plan.  The Plan
governs this Option and, in the event of any questions as to the construction of
this Agreement or in the event of a conflict between the Plan and this
Agreement, the Plan shall govern, except as the Plan otherwise
provides.  Notwithstanding anything in this Agreement to the contrary, Optionee
acknowledges and agrees that this Agreement and the award described herein are
subject to the terms and conditions of the Company’s clawback policy (if any) as
may be in effect from time to time specifically to implement Section 10D of the
Exchange Act and any applicable rules or regulations promulgated thereunder
(including applicable rules and regulations of any national securities exchange
on which the Common Stock may be traded).

 

i.Stock Legend.  The Committee may require that the certificates for any Common
Stock purchased by Optionee (or, in the case of death, Optionee’s successors)
bear an appropriate legend to reflect the restrictions of applicable law.

 

j.Interpretation.  The Committee shall have the sole discretion to interpret and
administer the Plan and this Agreement.  Any determination made by the Committee
with respect to the Option shall be final and binding on the Company and on all
persons having an interest in the Option granted under this Agreement and the
Plan.

 

k.Entire Agreement.  The Plan, as amended, is incorporated herein by
reference.  This Agreement and the Plan constitute the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior understandings and agreements with respect to such
subject matter.

 

l.Successors and Assigns.  The Company may assign any of its rights under the
Option.  The Option shall be binding upon and inure to the benefit of the
successors and assigns of the Company.  Subject to the restrictions on transfer
set forth herein, the Option shall be binding

-5-

--------------------------------------------------------------------------------

 

upon Optionee and Optionee’s heirs, executors, administrators, legal
representatives, successors and assigns.

 

m.Governing Law.  The Option shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without regard to that body of
law pertaining to choice of law or conflict of law.

 

n.No Right to Future Awards.  The Option award is a voluntary, discretionary
bonus being made on a one-time basis and it does not constitute a commitment to
make any future awards.  The Option award and any related payments made to
Optionee will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law.

 

o.Relation to Other Benefits.  Any economic or other benefit to Optionee under
this Agreement or the Plan shall not be taken into account in determining any
benefits to which Optionee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company or any of its
Subsidiaries and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or any of its Subsidiaries.

 

p.Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect Optionee’s rights with respect
to the Option without Optionee’s consent, and Optionee’s consent shall not be
required to an amendment that is deemed necessary by the Company to ensure
compliance with Section 10D of the Exchange Act.

 

q.Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

r.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the Option and Optionee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
Optionee’s consent to participate in the Plan by electronic means.  Optionee
hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

s.Acknowledgement.  Optionee acknowledges that Optionee (i) has had an
opportunity to review the terms of this Agreement and the Plan, (ii) understands
the terms and conditions of this Agreement and the Plan and (iii) agrees to such
terms and conditions.

 

t.Counterparts.  This Agreement may be executed in one or more counterparts, all
of which together shall constitute but one Agreement.

 

-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

 

CECO Environmental Corp.OPTIONEE

 

 

____________________________________________________________

By:[Signature]

Its:Option Date:  

Options Granted:

 

 

-7-